DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive. Regarding claim 31 Applicant argues:
 	“The Action at page 5. However, the steps of (i) filling at least one organizer with medications and (ii) moving another medication container 22 between a storage unit 14 and one of the temporary storage racks 46 do not occur simultaneously. There is no situation described in Holmes in which a container 22 is being used to fill a medication organizer with medications while another cassette is being moved between a storage unit 14 and a dispensing area 46. Because at least this element of Claim 31 is absent from Holmes, Holmes cannot anticipate Claim 31, and the rejection of Claim 31 under Section 102 should be withdrawn.”
However, it is clear from paragraphs [0029]-[0032] that the “packaging equipment with the cabinet 42 fills a pouch with the desired pharmaceuticals” (see paragraph [0030]). This occurs in optimized situations “to minimize the number of times the cassettes 22 move between the storage unit 14 and the dispensing areas 46 of the packaging units 18” (see paragraph [0032]). Furthermore, it is clear that “the robotic head 38 of the gantry assembly 30 carries one cassette 22 at a time, but alternates between carrying a cassette 22 to the dispensing area 46 and removing a cassette 22 from the dispensing areas 46” (see paragraph [0029]). Thus, there is clear explicit disclosure that “simultaneously, i) with a plurality of medication organizer filling units” (18) there is “filling at least one medication organizer with medication taken from at least one medication container” (22) while “moving another medication container between a storage unit” (14) “and a selected one of the temporary storage racks” (46). In other words, the packaging units (18) fill pouches SIMULTANEOUSLY while the gantry is moving an empty cassette (22) from the dispensing area (46) back to the storage unit (14). Therefore, this argument is not convincing.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31-32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holmes (USPGPUB 2013/0318931).
	Regarding claim 31, Holmes discloses a method for automatic filling of medication organizers, the method comprising:
simultaneously (see paragraphs [0029]-[0033]),
i) with a plurality of medication organizer filling units (18), each having a temporary storage rack (46), filling at least one medication organizer (see “fills a pouch” in paragraph [0030]) with medications taken from at least one medication container (22) located in the temporary storage rack; and
ii) moving another medication container (22) between a storage unit (14) and a selected one of the temporary storage racks (46).
	Regarding claim 32, Holmes discloses the method as recited in claim 31, wherein moving another medication container between the storage unit and the selected one of the temporary storage racks includes identifying a position of said another medication container in a dynamic database (see paragraphs [0031]-[0033]).

Allowable Subject Matter
Claims 1 and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 discloses: “wherein the medication dispensing tool is displaceable in at least three degrees-of-freedom” which, in combination with the rest of the claim language, teaches a system that is novel over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
8/17/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655